BRETT, Judge.
This is an appeal from the district court of Stephens County, Oklahoma, by Ernest C. Jones, filed herein by leave of court by transcript.
The information discloses that the defendant was charged with the crime of burglary with explosives, allegedly committed in said county and state on January 12, 1960. The information was filed in said court on June 29, 1960, he was tried by a jury on April 20, 1960, convicted, and his punishment fixed at twenty years in the state penitentiary.
On April 24, 1961 the defendant appeared before Judge Marmaduke with his attorney, A. W. Mauldin, waived his right to file a motion for new trial, and asked to have judgment and sentence passed immediately. Judgment and sentence was pronounced in accordance with the verdict.
From that judgment and sentence this appeal was lodged herein on October 23, 1961. No briefs have been filed. The cause was set for oral argument on February 7, 1962, and no appearance made at that time. The matter was submitted on the transcript of the record.
We have examined the information, the verdict of the jury, the minutes of the court and the judgment and sentence, the papers *739submitted herein, and find no fundamental error.
The judgment and sentence is, accordingly, affirmed.
NIX, P. J., and BUSSEY, J., concur.